Citation Nr: 1112084	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado


THE ISSUE

Eligibility for benefits through the Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA), for the deceased Veteran's surviving spouse (the appellant), for the period of February 2, 2005 through June 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

P.K., on behalf of the appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.  The Veteran died in March 1995.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 denial by the Denver, Colorado HAC.  In August 2010, a Travel Board hearing was held by the undersigned at the Buffalo, New York, Regional Office (RO).  

The Board notes that the matter of a waiver of the debt due to payment of CHAMPVA benefits during a period of ineligibility is currently being undertaken at the HAC or RO.  As such, that matter need not be referred back at this time.  


FINDINGS OF FACT

1.  During the period from February 2, 2005 through June 1, 2009, the appellant only had Medicare Part A coverage.

2.  By law, an individual who is under 65 and who is enrolled in Medicare Part A (hospital) must also have Medicare Part B (outpatient) coverage in order to be eligible for CHAMPVA coverage.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits during the period at issue from February 2, 2005 through June 1, 2009, have not been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2010); 38 U.S.C.A. § 1781 (West 2002 & Supp. 2009); 38 C.F.R. § 17.271 (2010); 38 C.F.R. § 17.271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  However, the Board finds that VA was not required to provide the appellant with such notice, as this case is one where as a matter of law, entitlement to the benefit claimed cannot be established.  See 38 C.F.R. § 3.159(b) (3) (ii) (2009).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the VCAA.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Moreover, as the outcome of the case is based on the law and not the evidence, the holdings of Bryant v. Shinseki, 23 Vet App 488 (2010), regarding the duties of Board hearing officers during the course of a Board hearing, are not applicable here.

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by the Denver, Colorado HAC.  Under 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270.

The Veteran was service-connected for multiple disabilities during his lifetime, was assigned a total disability rating based on individual unemployability since the early 1980's, and was permanently and totally disabled when he died in March 1995.  In a May 1995 rating decision, service connection for the cause of the Veteran's death was granted.  

The appellant claims entitlement to CHAMPVA for the period of February 2, 2005 through June 1, 2009, on the basis that she is the surviving spouse of the Veteran.  38 C.F.R. § 17.271 (a) (1).  Individuals under age 65 retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271 (b) (1).  In this case, the evidence reflects that the appellant was enrolled in Medicare Part A, for the period of February 2, 2005 through June 1, 2009.  

In October 1990, during his lifetime, the Veteran submitted a VA Form 10-10d, Application for CHAMPVA benefits, for his wife, the appellant.  In December 1992, VA granted CHAMPVA benefits and sent the appellant a CHAMPVA handbook.  

In August 1995, an "Other Health Insurance (OH) certification was received.  "AFA" for the Air Force Association was listed as the only health insurance with coverage from August 1995 through November 1995.  In February 2006, a claim was received from Park Ridge Hospital for an inpatient admission.  In April 2006, a claim from Highland Hospital was received for an admission.  In May 2006, a claim from Crest Manor Living and Rehabilitation Center was received for an admission.  

In June 2008, VA informed the appellant of the requirement of obtaining Medicare Part A and B benefits and that CHAMPVA will expire on her 65th birthday unless Medicare documentation was received.  Thereafter, in December 2008, VA notified the appellant that her birthday was in 6 months and that she needed to obtain Medicare Part A and B to continue eligibility for CHAMPVA benefits.  She was sent a second letter to this effective within one week.  

In March 2009, VA sent the Veteran a letter that her 65th birthday was upcoming in June 2009.  

In April 2009, another OHI was received.  The appellant listed no other insurance other than Medicare Part A and B and CHAMPVA.  She indicated that Medicare Part A was effective February 1, 2005, and Medicare Part B was effective June 1, 2009.  In addition, the appellant submitted copies of her insurance information including her Medicare card which again provided the effective dates of Medicare Part A and B, for the period of February 2, 2005 through June 1, 2009.  

In April 2009, the HAC sent the appellant a letter regarding her break in eligibility dates.  The HAC indicated that there was a period of time when she had Medicare Part A, but not Part B.  She was informed that CHAMPVA guidelines require Medicare coverage under both Parts.  However, she was also told that a financial waiver could be requested and that she would be provided further information in that regard.  The letter also advised the appellant that if her Medicare Part A was backdated by the Social Security Administration (SSA), it was possible that the necessity for Part B could be waived.  In order to assess that possibility, she was told to provide a copy of her SSA notification letter, if applicable, as soon as possible.  She was also reminded that eligibility of CHAMPVA criteria was covered in the current CHAMVA handbook.  

In response, it was asserted that the appellant did not know of the requirement for Medicare Part B and the handbook only minimally addresses that matter.  Although a backdate of Medicare Part A from SSA was sought, it was declined.  Her son-in-law explained that since Medicare Part B cost money, they did not get that Part because they thought that they were fine with the CHAMPVA coverage.  He indicated that VA knew that the appellant was disabled and he felt that they had some kind of obligation to contact her and inquire as to whether she had Part B because she needed that.

The law authorizing CHAMPVA coverage for spouses of Veterans provides that individuals under age 65 who are eligible for Medicare coverage may retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271 (b)(1).

In this case, the evidence reflects that the Appellant enrolled in Medicare Part A, and that was made effective May 1, 2005.  However, she did not enroll in Medicare Part B until later, and her enrollment was effective June 1, 2009, just prior to her 65th birthday.  Therefore, by law, she is not entitled to CHAMPVA coverage during the period from February 2, 2005 through June 1, 2009.

To the extent that it is asserted that the appellant was unaware of the requirement that she be enrolled in Medicare A and Medicare B to retain CHAMPVA eligibility, the Board does not question the credibility and sincerity of those statements.  However, she was in fact provided the CHAMPVA guidelines so the responsibility of being familiar with the content belonged to the appellant.  In addition, even if the Board believes the contentions, this does not allow the Board to authorize CHAMPVA coverage which is precluded by law.  It has also been contended that the appellant is financially unable to pay expenses incurred during the period of ineligibility.  These statements are also credible, but a person's financial situation is not a factor which the law allows the Board to consider when determining whether the requirements for CHAMPVA coverage have been met.

The Board notes that an April 2008 rating decision granted aid and attendance benefits for the appellant due to her many disabilities, including dementia.  However, the arguments regarding medical and financial status pertain to the waiver issue and should be addressed when considering whether a waiver may be granted.  With regard to dementia, when the appellant was awarded CHAMPVA benefits, there was no evidence of dementia.  She has had a general power of attorney in place to protect her interests, presumably from when her disabilities increased in severity.  VA provided her the pertinent information and the obligation was hers or upon those acting on her behalf, with regard to her benefits.  It was their choice whether to select and pay for Medicare Part B, that is simply not VA's responsibility nor can VA obligate any person to do so.  Also, VA was not under a continuing obligation to notify her of CHAMPVA guidelines after she had already been so notified.  

In short, the determination in this case is required as a matter of law under the provisions authorizing CHAMPVA coverage.  38 U.S.C.A. § 1781 (West 2002).  The Board notes that some revisions to the statue became effective in May 2010, but no change was made to the provision which governs this case, and the changes are not more favorable to the appellant than the provisions in effect at the time of the disputed coverage or at the time of the appellant's disagreement with the denial of coverage.

The Appellant did not meet the criteria required by law for CHAMPVA coverage from February 2, 2005 through June 1, 2009, and CHAMPVA coverage during that period cannot be awarded, as a matter of law. The appeal must be denied. 


ORDER

Eligibility for benefits through CHAMPVA, for the appellant for the period of February 2, 2005 through June 1, 2009 is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


